internal_revenue_service department of the treasury index nos diff five washington dc person to contact telephone number refer reply to cc dom fi p plr-111539-98 date nov legend issuer borrower bonds equipment lessor dear this is in response to a letter submitted on behalf of issuer and borrower by their authorized representative requesting a ruling concerning whether certain expenditures must be included in the aggregation of capital expenditures_for purposes of sec_144 described below of the internal_revenue_code under the circumstances plr-111539-98 facts the following facts have been represented issuer proposes to issue the bonds and loan dollar_figurex of the proceeds of the bonds to borrower to acquire equipment a corporation which will own the equipment and install the equipment at site which will be leased from lessor with four successive 5-years renewal options the equipment will be a manufacturing_facility the term of the lease is borrower is years you represent that lessor is a corporation unrelated to borrower during the 3-year period prior to the issuance of the bonds lessor expects to incur capital expenditures chargeable to its capital_account of approximately sy with respect to construction of site expenditures will not be financed with proceeds of the bonds the sum of dollar_figurex and sy exceeds dollar_figure these issuer requests a ruling on whether the dollar_figure y in capital expenditures made by lessor with respect to site are to be included in the calculation of the dollar_figure limitation under sec_144 a law and analysis sec_103 provides that except as provided in subsection b gross_income does not include interest on any state_or_local_bond subsection a is not a qualified_bond within the meaning of subsection b provides in part shall not apply to any private_activity_bond which sec_141 that sec_141 provides in part that the term qualified that the term qualified_small_issue_bond bond includes any private_activity_bond if such bond is qualified_small_issue_bond provides in part means any bond issued as part of an issue the aggregate authorized face_amount of which is dollar_figure or less and percent or more of the net_proceeds of which are to be used for the acquisition construction reconstruction or improvement of land or property of depreciation a character subject_to the allowance for a of the code sec_144 under sec_144 an issuer may elect a qualified small issue limit of dollar_figure in lieu of the dollar_figure limit dollar_figure limit is determined by taking into account the face_amount of such issue certain prior exempt small issues and the aggregate amount of capital expenditures with respect to certain facilities paid_or_incurred during the 6-year period beginning three years before the date of such issue and ending three years the proceeds after such date and financed otherwise than out of the corresponding of outstanding issues to which sec_144 a or the plr-111539-98 the facilities to be taken into account are those provision of prior_law - applies facilities located in the same incorporated_municipality or located in the same county but not in any incorporated_municipality the principal user of which is or will be the same person or two or more related_persons of the code sec_103 a the conference_report accompanying the tax_reform_act_of_1986 states with regard to the tax-exempt_bond provisions that the conferees intend that to the extent not amended all principles of present law continue to apply under the reorganized provisions ti-686 the 1986_code is substantially the same as code sec_1_103-10 of the income_tax regulations in applying sec_144 a is appropriate to rely upon the principles of h_r conf_rep no c b vol since sec_144 sec_103 99th cong 2d sess of the it of a the capital i a b a capital_expenditure for ii of the income_tax regulations sec_1_103-10 provides that an expenditure is purposes of the dollar_figure limit only if expenditure was financed other than out of the proceeds of issues taken into account under sec_1_103-10 expenditures were paid_or_incurred during the 6-year period which begin sec_3 years before the date_of_issuance of the issue in question and end sec_3 years after such date of the facility in connection with which the property resulting from the capital expenditures is used and the principal user of the facility financed by the proceeds of the issue in question is the same person or are two or more related_persons facilities referred to in incorporated_municipality or in the same county outside the incorporated municipalities in the county and the capital expenditures were properly chargeable to the capital_account of any person or state_or_local_governmental_unit whether or not the person is the principal user of the facility or a related_person c were located in the same the principal user the capital d both e c in revrul_85_145 1985_2_cb_37 a landlord incurred these expenditures were not capital expenditures in connection with a facility of which was leased to corporation x financed with tax-exempt_bonds and benefitted only tenants other than corporation x corporation x proposed to purchase land and build a building at leased building corporation x would vacate the leased building corporation x sought to have its new facilities financed with an issuance of small issue bonds building were to be incurred within three years of the proposed issue_date of the small issue bonds the ruling concludes that landlord's capital expenditures on the leased a different location in the same city as the after completion of the new_building c7 ty plr-111539-98 the landlord’s expenditures on the leased building are included in the aggregation for purposes of the dollar_figure capital_expenditure rule because corporation x will be the principal user of the facilities to be acquired and built with the proposed tax-exempt small issue bonds user of the leased building building will be respect to the leased building is be made within three years of the proposed issue_date of the small issue bonds the leased building and the new a capital_expenditure and would in the same city and the expenditure with corporation x is a principal in this case the dollar_figurey capital expenditures incurred by lessor on the site will not be financed from the bonds expenditures will be incurred within three years of the proposed issue_date of the bonds the proposed bond-financed equipment because it will own the equipment and of site because it will lease site both the equipment and site are located at the same location the sy expenditures are properly chargeable to the lessor’s capital_account be included in the aggregation of capital expenditures under sec_144 accordingly lessor s expenditures of borrower will be a principal user of y on site will these dollar_figure conclusion based on the information submitted lessor’s sy of capital if not financed by tax-exempt expenditures on the site obligations described in sec_144 are aggregated with the face_amount of the bonds for purposes of determining whether the dollar_figure limitation in of the face_amount of the bonds and dollar_figurey exceeds dollar_figure the bonds will not be qualified small issue bonds within the meaning of sec_144 is exceeded sec_144 of the code since the sum except as specifically ruled above no opinion is expressed on the transaction under any other provision of the internal_revenue_code including above or any of the bond-financed facilities will be considered manufacturing facilities or facilities related or ancillary to manufacturing and a except as specified specifically no comment is made regarding whether some this ruling is directed only to the persons which requested sec_6110 it that it may not be used or cited as precedent final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by adoption of temporary of the internal_revenue_code provides temporary or plr-111539-98 or final regulations to the extent the regulations are inconsistent with any conclusion dollar_figure of rev_proc criteria in section dollar_figure are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances 1998_1_irb_7 however when the in the ruling see section sincerely yours assistant chief_counsel financial institutions products by rebecca l harrigal chief branch enclosure copy for sec_6110 purposes
